FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE LUIS SANTILLAN RANGEL,                      No. 13-72481

               Petitioner,                       Agency No. A095-733-576

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Jose Luis Santillan Rangel, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion for a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo constitutional claims. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Santillan Rangel’s motion

for a continuance where he failed to show good cause. See 8 C.F.R. § 1003.29 (an

IJ may grant a motion for a continuance for good cause shown); Sandoval-Luna,

526 F.3d at 1247 (the denial of a continuance was within the agency’s discretion

where relief was not immediately available to the petitioner). The agency applied

the correct legal standard in deciding Santillan Rangel’s motion to continue, where

the agency invoked the applicable “good cause” standard and cited pertinent legal

authorities. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(concluding that the agency applies the correct legal standard where it expressly

cites and applies relevant case law in rendering its decision).

      We reject Santillan Rangel’s contention that the BIA erred in not specifically

addressing his contention that the IJ failed to discuss the reasons for denying the

continuance, where the BIA conducted a de novo review and provided its own

conclusions based on Santillan Rangel’s failure to establish eligibility for the relief

requested. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is

required is merely that [the BIA] consider the issues raised, and announce its




                                           2                                     13-72481
decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.” (citation and quotation marks omitted)).

      Santillan Rangel’s due process claim fails for lack of error or prejudice from

the agency’s denial of the continuance, where he has not established eligibility for

any relief requested. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                     13-72481